Title: John Glass to Thomas Jefferson, 21 April 1812
From: Glass, John
To: Jefferson, Thomas


          
                  Sir, 
                  New Jersey, Newark 
                     21st April 1812.
          
		   
		  Being conscious of the arduous task, which I have undertaken and perhaps the daring presumption to address such an illustrious character, without any previous Knowledge; (only by your writings) I feel myself, as it were constrained to desist from my undertaking; but being emboldened in the anticipation of success, I feel gratified in the consideration that the person to whom this is addressed, has ever encouraged the promotion of literature and the sciences in this our beloved country. 
		  But a few minutes have elapsed, since I perused two letters written in answer to those written by Mr 
                  Sully, Secry of the society of Artists in the united states at Philadelphia. Those letters reanimated my hopes of success; the sentiments therein contained, breathe the pure air of the love, for the promotion of literature; they also contain the unextinguished zeal
			 of a person, who for the term of eight years, was most popular in America, and in whom the friends of our country reposed the greatest confidence and who previous to the chief magistracy of the United States, had held some of the most important offices in America—with these
			 considerations, and others too numerous here to mention, I am actuated to forward this; although in point of comparison youre 
                  you are exalted and I, as it were abased. I feel a great incumbrance on my mind, in disclosing my views; fearing, lest perhaps, I may be disappointed and in my expectations and be plunged into oblivion, and, now honored Sir, I pray you not  discard this—my most sedulous attention, has ever been to obtain an education and I trust through the
			 medium of your patronage, I may receive one. For three years past, I have been at Jewelling business; but I have always aspired for something more exalted; not to say, I am too proud a member of
			 the
			 mechanical community; but that I have ever felt concerned about my future usefullness to my country, and as I fear the business, to which I am at present, paying some attention, will be in the
			 course
			 of a few years, of but trivial consequence, and being confident that a good education will always be of greatest imaginable consequence, I feel still more desirious of obtaining one. Dear Sir, I
			 am
			 almost assured of Success in petitioning. Though I feel dubious at times; still still I am persuaded to make a bold request. I trust, I am confident in believing, that your desire has ever been to encourage youth in obtaining literature, and perhaps some youth, for the
			 education of whom, you may be pleased to devote a part of your earthly treasure; may hereafter become conspicuous ornaments of the patronage and generosity of Thomas Jefferson  Esquire. Sir, may I not
			 flatter myself, with the hope of being one of those youth? Ah! could I indulge the thought in reality, I should be elated; but time will determine. This, I trust you will peruse with mature
			 deliberation; it is Dr Sir, to request your patronage and influence for an education which I have long wished for,
                  . perhaps in the extensive circle of your acquaintance, there may be men, who would readily assist in the education of a youth, inspired with the love of liberty, who is determined to accelerate
			 and improve every opportunity which may contribute to his advantage It
			 is probable had my father lived,  
                  I should not have troubled you, on this most important subject. It pleased the ruler of events, to call him hence when I was quite young; he left a widow and five five children to mourn his loss, and of seven children, I was the only Son. God p 
                  be praised, my mother and sisters have never wanted the neccessaries of life. During the Spring and fall of 1811, I was deprived by death, of my eldest Sisters; the hopes of an afflicted mother
			 and the joy of a brother and two Sisters. I was not at home when they died; but separated by a space of 1000 miles, they have gone tis true, but to a more substantial habitation—My fathers name
			 was John Glass, was born in 1767, and departed this life in the 38th year of his age—I have given you a concise description of our family—There is possibly a considerable portion of my fathers
			 estate, which will consequently, be possessed by my Sisters and myself, I will sacrifice my portion thereoff 
                  thereof in assisting to receive an education—and now, Dr Sir, possibly you would wish to Know my character and abilities—it is a presumptuous undertaking to recommend one’s own abilities; therefore let this suffice, untill another communication—as to my character,
			 should I have the exalted honor of receiving an answer to this; I will forward a certificates from persons with whom, I have resided for three years past, and whose veracity is unimpeached.—or, should you wish to have a personal conference with me, which I should be very
			 happy of; 
                  by noticing me I would hasten to your residence, if my pecuniary means were were adequate, as they are not, I must resort to your generosity—be assured, this is not a fictitious tale; but exactly the reverse. Condescend Dr Sir, to peruse this with mature deliberation, and should you not deem me worthy your encouragement, I pray you, do not expose my name to a frowning world, I am Sir, with the greatest respect yours &c &c
          
            John Glass
        